                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORONE REID, et al.                :        CIVIL ACTION
                                   :
          v.                       :
                                   :
TEMPLE UNIVERSITY HOSPITAL         :
INC., et al.                       :        NO. 17-2197

                                ORDER

          AND NOW, this 27th day of February, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of defendants for a protective order

regarding plaintiffs’ proposed Rule 30(b)(6) topics (Doc. # 43)

is GRANTED in part and DENIED in part as follows:

          (1)    the motion is DENIED as to topics D.6-D.9;

          (2)    the motion is otherwise GRANTED; and

          (3)    plaintiffs, after conferring with defendants, may

serve an amended notice of deposition under Rule 30(b)(6) of the

Federal Rules of Civil Procedure which is consistent with the

accompanying memorandum.

                                  BY THE COURT:



                                   /s/ Harvey Bartle III
                                                                J.
                  
